Title: From James Madison to Anthony Merry, 30 July 1805 (Abstract)
From: Madison, James
To: Merry, Anthony


          § To Anthony Merry. 30 July 1805, Department of State. “I beg leave to trouble you with Duplicate Copies of a Document concerning Benjamin Moore, who appears to have been impressed into the British frigate Leander, which is supposed to be still somewhere on the American Coast; and to ask the Interposition of your good Offices, to effect the release of this man, whose Citizenship is fully proved by the Document alluded to.”
        